     Case: 5:21-cv-00082-KKC Doc #: 1 Filed: 03/26/21 Page: 1 of 19 - Page ID#: 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                  AT LEXINGTON
                              CASE NO_____________

                                   Electronically Filed


ACUITY, A MUTUAL INSURANCE COMPANY                                            PLAINTIFF

v.
                    COMPLAINT FOR DECLARATORY JUDGMENT

BENNETT CONSTRUCTION LLC,
LOWE’S HOME CENTERS, LLC, and
I3 TRIPLE CROWN HOLDINGS LLC                                              DEFENDANTS

                                   *       *      *       *     *

        Comes now the plaintiff, Acuity, A Mutual Insurance Company (hereinafter referred

to as “Acuity”), by counsel, and pursuant to 28 U.S.C. § 2201 and Fed. R. Civ. P. 57,

states as follows for its Complaint for Declaratory Judgment:

                      PARTIES AND DIVERSITY OF CITIZENSHIP

        1.    Acuity is an insurance company incorporated in Wisconsin, with its principal

place of business in Wisconsin.        It is licensed and authorized to transact insurance

business in the Commonwealth of Kentucky.

        2.    The Defendant, Bennett Construction LLC (“Bennett”) is a Kentucky Limited

Liability Company. Its sole member is an individual residing in Kentucky. It can be served

with process through its registered agent, Jason Bennett at 971 Dutch Chapel Road,

Cynthiana, Kentucky 41031.

        3.    The Defendant, Lowe’s Home Centers, LLC, (“Lowe’s”) is a North Carolina

entity with its sole member being incorporated and having its principal place of business
  Case: 5:21-cv-00082-KKC Doc #: 1 Filed: 03/26/21 Page: 2 of 19 - Page ID#: 2




in North Carolina. It is duly qualified and authorized to transact business in Kentucky and

transacting business in Kentucky. It is subject to service of process in care of Corporation

Service Company, as its agent for service of process at 421 West Main Street, Frankfort,

Kentucky 40601.

       4.     I3 Triple Crown Holdings LLC (“Triple Crown”) is a Kentucky limited liability

company. Its sole member is I3 Triple Crown Manager, LLC, whose members are

Kentucky residents. Its principal office is located in Union County, Kentucky. It can be

served with process through its registered agent, Yufang Pang at 1028 Hyperion Court,

Union, Kentucky 41091.

                              AMOUNT IN CONTROVERSY

       5.     The amount in controversy exceeds the jurisdictional limits based on the

assertion by Lowe’s that the value of the subcontracts with Bennett was $125,311.30.

                               VENUE AND JURISDICTION

       6.     This Court has original jurisdiction over this matter pursuant to 28 U.S.C. §

1332 as there is diversity of citizenship among the parties, and the matter in controversy

exceeds the sum of $75,000, exclusive of interest, attorneys’ fees and costs.

       7.     Venue is proper in the United States District Court for the Eastern District

of Kentucky, Lexington Division pursuant to 28 U.S.C. § 1391 in that some or all of the

acts or omissions giving rise to this controversy took place in this district.

                                 NATURE OF THE CLAIM

       8.     This is an action for a Declaratory Judgment pursuant to 28 U.S.C. § 2201

for the purpose of construing and interpreting the terms of insurance contracts issued by

Acuity to Bennett and for a determination of the rights and obligations, if any, of the parties



                                              2
  Case: 5:21-cv-00082-KKC Doc #: 1 Filed: 03/26/21 Page: 3 of 19 - Page ID#: 3




arising from said insurance contracts. An actual controversy exists regarding the issue

of coverage under the subject insurance policies for claims asserted by Triple Crown

initially in a state court action against Lowe’s, which has been referred to arbitration (the

“underlying arbitration”). There is no state or federal court action pending in Kentucky

between these parties. Triple Crown was named as a party to this action merely because

of the potential interest they may have in the outcome of the declaration sought by Acuity.

                               FACTUAL BACKGROUND

       9.     On January 29, 2019, Triple Crown filed suit against Lowe’s in the Circuit

Court of Fayette County, Kentucky, Civil Action No. 19-CI-00326.            A copy of this

Complaint is attached as Exhibit 1 and hereinafter referred to as the “Triple Crown

Complaint”.

       10.    The Triple Crown Complaint alleges construction errors, omissions, defects,

misrepresentations, and false and deceptive advertising by Lowe’s in the contracting for

and performance of construction work on real property owned by Triple Crown and

located at 3501 Pimlico Parkway and 3550 Pimlico Parkway, Lexington, Fayette County,

Kentucky.

       11.    The Triple Crown Complaint asserts that Triple Crown entered into separate

agreements with Lowe’s for construction work to repair and/or demolish and rebuild

balconies on multifamily apartment buildings located at 3501 Pimlico Parkway and 3550

Pimlico Parkway. Lowe’s thereafter contracted with Bennett to perform the work at 3550

Pimlico Parkway. Another contractor performed the work on the 3501 Pimlico Parkway

location, with whom Acuity had no relationship. This action seeks a declaratory judgment




                                             3
  Case: 5:21-cv-00082-KKC Doc #: 1 Filed: 03/26/21 Page: 4 of 19 - Page ID#: 4




as to coverage for the claims only involving the project on the real property located at

3550 Pimlico Parkway (the “3550 Pimlico contract”).

       12.    The Triple Crown Complaint contains twelve counts against Lowe’s, six of

which relate to the 3550 Pimlico contract. It is alleged in Count II that Lowe’s breached

its contract with Triple Crown in failing to perform its duties under the contract for the work

at 3550 Pimlico.    Count IV alleges that Lowe’s breached express warranties under the

3550 Pimlico contract. The Triple Crown Complaint alleges negligent construction of the

3550 Pimlico balconies in Count VI. Count VIII alleges that Lowe’s engaged in false and

deceptive advertising which induced Triple Crown to enter into the 3550 Pimlico contract.

Count X alleges that Lowe’s made negligent misrepresentations as to material facts that

induced Triple Crown to make payment to Lowe’s under the contract. In Count XII, the

Triple Crown Complaint alleges that Lowe’s actions caused property damage and losses

to the premises.    As a result of the alleged acts and omissions of Lowe’s, Triple Crown

seeks compensatory and punitive damages.

       13.    The Triple Crown Complaint alleges that the work under the 3550 Pimlico

contract began on or about August 24, 2017, and that Lowe’s walked away from the 3550

Pimlico contract in or around April 2018 without completing the project.

       14.    On or about February 20, 2019, Lowe’s removed the Triple Crown action to

the U.S. District Court in Lexington based on diversity of citizenship, where it was filed as

I3 Triple Crown Holdings LLC v. Lowe’s Home Centers, LLC, Case No. 5:19-CV-0057-

JMH.




                                              4
  Case: 5:21-cv-00082-KKC Doc #: 1 Filed: 03/26/21 Page: 5 of 19 - Page ID#: 5




       15.    On February 27, 2019, Lowe’s filed a motion to dismiss or to stay pending

arbitration under the Federal Arbitration Act to enforce the arbitration provisions of its

contracts with Triple Crown.

       16.    By Memorandum Opinion and Order issued July 24, 2019, the U.S. District

Court granted Lowe’s motion requiring Triple Crown to submit its claims to arbitration and

dismissed the action without prejudice.      A copy of the Order is attached as Exhibit 2.

There are currently no state court or federal court actions pending between these parties.

       17.    By letters dated February 19, 2019 and October 22, 2019, Lowe’s made

demand on Bennett and its insurance carriers, including Acuity, to indemnify, defend and

hold harmless for any and all claims made by Triple Crown.

       18.    By its Answering Statement filed in the underlying arbitration, Lowe’s

requested joinder of Bennett (and the other contractor) to the arbitration to assert claims

against Bennett for defense and indemnification based upon the alleged indemnity

provisions of its contract with Bennett. Bennett has not consented to the exercise of

jurisdiction in the arbitration proceeding. A copy of Lowe’s Answering Statement is

attached as Exhibit 3.

       19.    The alleged contract between Bennett and Lowe’s contained an

indemnification clause stating as follows:

       11.0   Indemnification

              11.1   Independent Contractor (“Bennett”) shall defend,
                     indemnify, and hold harmless Lowe’s, … from and against
                     any and all liabilities, direct and indirect damages, direct
                     or indirect losses, claims, demands, assessments,
                     actions, causes of action, costs and expenses (including
                     but not limited to attorneys’ fees) and any of them arising
                     out of or resulting from any actual or alleged:



                                              5
  Case: 5:21-cv-00082-KKC Doc #: 1 Filed: 03/26/21 Page: 6 of 19 - Page ID#: 6




                     11.1.2        bodily injury, sickness, disease, or death, or
                                   damage to or destruction of any property
                                   (including, without limitation, loss of use
                                   resulting therefrom), or any other
                                   injury, damage or loss arising out of or
                                   resulting or claimed to have resulted in
                                   whole or in part, directly or indirectly, from
                                   (i) any actual or alleged act or omission
                                   of Independent Contractor or of any
                                   Subcontractors, … regardless of whether
                                   or not it was caused in part by Lowe’s; the
                                   breach of any obligation or warranty set
                                   forth in this Agreement by Independent
                                   Contractor; or the inaccuracy of any of
                                   Independent Contractor’s representations
                                   or warranties set forth in this Agreement;

                     11.1.5        the failure of the Independent Contractor or
                                   a Subcontractor to perform and complete
                                   Services ordered by Lowe’s and as
                                   warranted by Independent Contractor
                                   herein;

A copy of the Contract is attached hereto as Exhibit 4.

       20.    Acuity had issued a policy providing business liability coverage to Bennett

which was in effect at times relevant herein.       Acuity has provided, pursuant to full

reservation of rights, legal representation to Bennett.

       21.    Acuity has denied coverage to Lowe’s under Bennett’s policy and declined

acceptance of the tender of their defense in the underlying arbitration.

       22.    Acuity alleges and avers that a controversy exists between it and the

Defendants within the meaning of 28 U.S.C. § 2201 and that this Court is vested with the

power in the instant case to declare and adjudicate the rights, obligations and duties of

the parties under the policies of insurance at issue with reference to the underlying actions

and claims raised therein.




                                             6
  Case: 5:21-cv-00082-KKC Doc #: 1 Filed: 03/26/21 Page: 7 of 19 - Page ID#: 7




                                        THE POLICY

      23.    Acuity issued Policy No. X90749 to Bennett for the policy period of 3-7-17

with renewal providing coverage through 3-7-19 (the “policy). A copy of the declarations

pages and relevant coverage forms of the policy are attached hereto as Exhibit 5.

      24.    The policy provides coverage only in accordance with policy terms,

conditions, definitions and exclusions.

      25.    The insuring agreement of the policy provides in pertinent part as follows:

             LIABILITY AND MEDICAL EXPENSES COVERAGE

             1.     Business Liability

                     a.    We will pay those sums that the insured becomes
                           legally obligated to pay as damages because of bodily
                           injury, property damage or personal and advertising
                           injury to which this insurance applies. We will have the
                           right and duty to defend the insured against any suit
                           seeking those damages. However, we will have no
                           duty to defend the insured against any suit seeking
                           damages for bodily injury, property damage or
                           personal and advertising injury to which this insurance
                           does not apply. We may, at our discretion, investigate
                           any occurrence and settle any claim or suit that may
                           result.

                                  ...

                     b.    This insurance applies:

                           (1)    To bodily injury or property damage only if:

                                  (a)     The bodily injury or property damage is
                                          caused by an occurrence ... and

                                  (b)     The … property damage occurs during
the                                       policy period.

                           (2)    To personal and advertising injury
                                  caused by an offense arising out of your
                                  business, but only if the offense was

                                            7
  Case: 5:21-cv-00082-KKC Doc #: 1 Filed: 03/26/21 Page: 8 of 19 - Page ID#: 8




                                    committed         in     the      coverage
                                    territory during the policy period.
                      c.     Bodily injury or property damage which occurs during the
                             policy period and was not, prior to the policy period, known
                             to have occurred by any insured listed under item 1 of
                             Who Is An Insured or any employee authorized by you
                             to give or receive notice of an occurrence or claim,
                             includes any continuation, change, or resumption of
                             bodily injury or property damage after the end of the
                             policy period.

                      d.     Bodily injury or property damage will be deemed to have
                             been known to have occurred at the earliest time when any
                             insured under item 1 of Who Is An Insured or any employee
                             authorized by you to give or receive notice of an occurrence
                             or claim:

                             (1)    Reports all, or any part of, the bodily injury or
                                    property damage to us or any other insurer;

                             (2)    Receives a written or verbal demand or claim
                                    for damages because of the bodily injury or
                                    property damage; or

                             (3)    Becomes aware by any other means that bodily
                                    injury or property damage has begun to occur.


      26.    The definitions of the following terms are applicable to construction of the

insuring agreement:

             3.       “Bodily injury” means bodily injury, sickness or disease
                      sustained by any person, including death resulting from any
                      of these at any time.

            14.       "Personal and advertising injury" means injury,
                      including consequential bodily injury, arising out of one
                      or more of the following offenses:
                      a.     False arrest, detention or imprisonment;
                      b.     Malicious prosecution;
                      c.     The wrongful eviction from, wrongful entry into,
                             or invasion of the right of private occupancy of a


                                              8
  Case: 5:21-cv-00082-KKC Doc #: 1 Filed: 03/26/21 Page: 9 of 19 - Page ID#: 9




                                room, dwelling or premises that a person
                                occupies, by or on behalf of its owner, landlord
                                or lessor;
                      d.        Oral or written publication, in any manner, of material
                                that slanders or libels a person or organization or
                                disparages a person’s or organization’s goods,
                                products, or services;

                      e.        Oral or written publication, in any manner, of material
                                that violates a person’s right of privacy;

                      f.        The use of another’s advertising idea in your
                                advertisement; or

                      g.        Infringing upon another’s copyright, trade dress or
                                slogan in your advertisement.

              17.     “Property damage” means:

                      a.        Physical injury to tangible property, including all
                                resulting loss of use of that property. All such loss of
                                use shall be deemed to occur at the time of the
                                physical injury that caused it; or

                      b.         Loss of use of tangible property that is not physically
                                injured. All such loss of use shall be deemed to occur
                                at the time of the occurrence that caused it;

              18.          “Suit” means a civil proceeding in which damages because
                           of bodily injury, property damage or personal and
                           advertising injury to which this insurance applies are
                           alleged. Suit includes:

                           a.   An arbitration proceeding in which such damages are
                                claimed and to which the insured must submit or does
                                submit with our consent; or

                           b. Any other alternative dispute resolution proceeding in
                              which such damages are claimed and to which the
                              insured submits with our consent.

       27.    The definition of “occurrence” was amended by Endorsement IL-7092(2-11)

to read as follows:


                                                 9
 Case: 5:21-cv-00082-KKC Doc #: 1 Filed: 03/26/21 Page: 10 of 19 - Page ID#: 10




             The definition of Occurrence is replaced by the following:

             “Occurrence” means an accident, including continuous or repeated
             exposure to substantially the same general harmful conditions.
             Occurrence includes:

             A.     Property damage to your work if the damaged work or the
                    work out of which the damage arises was performed on
                    your behalf by a subcontractor and the property damage to
                    your work is included in the products-completed operations
                    hazard;

             B.     Property damage to property other than your work
                    that arises out of your work.

      28.    The Triple Crown Complaint does not contain allegations of “bodily injury”

or “personal and advertising injury”, thus in order for this coverage to apply, there must

be covered “property damage” caused by an “occurrence.”

      29.    Based on the allegations of the Triple Crown Complaint there are no claims

asserted therein for “property damage” caused by an “occurrence” during the policy

period as those terms are defined by the policy under applicable Kentucky law.

      30.    Furthermore and/or in the alternative, the Business Liability Coverage also

contains the following exclusions, one or more of which precludes coverage for the

allegations contained in the Triple Crown Complaint:

      Exclusions
      1.     Applicable to Business Liability Coverage

             This insurance does not apply to:

             a.     Expected or Intended Injury

                    … property damage expected or intended from the
                    standpoint of the insured.

             b.     Contractual Liability



                                            10
Case: 5:21-cv-00082-KKC Doc #: 1 Filed: 03/26/21 Page: 11 of 19 - Page ID#: 11




                  . . . property damage for which the insured is obligated to pay
                 damages by reason of the assumption of liability in a contract
                 or agreement. This exclusion does not apply to liability
                 for damages:

                 (1)    That the insured would have in the absence of
                        the contract or agreement; or

                 (2)    Assumed in a contract or agreement that is an
                        insured contract, provided the … property
                        damage occurs subsequent to the execution of
                        the contract or agreement. Solely for the purpose
                        of liability assumed in an insured contract,
                        reasonable attorney fees and necessary litigation
                        expenses incurred by a party other than an
                        insured are deemed to be damages because of
                        … property damage, provided:

                        (a)    Liability to such party for, or for the cost of
                               that party’s defense has also been
                               assumed in the same insured contract; and

                        (b)    Such attorney fees and litigation expenses
                               are for defense of that party against a
                               civil or alternative dispute resolution
                               proceeding in which damages to which this
                               insurance applies are alleged.

           k.    Damage to Property

                 Property damage to:

                 (6)    That particular part of any property that must be
                        restored, repaired or replaced because your work was
                        incorrectly performed on it.

                 Paragraph (6) of this exclusion does not apply to property
                 damage included in the products-completed operations
                 hazard.

           l.    Damage To Your Product

                 Property damage to your product arising out of it or any part
                 of it.

           m.    Damage To Your Work

                                        11
Case: 5:21-cv-00082-KKC Doc #: 1 Filed: 03/26/21 Page: 12 of 19 - Page ID#: 12




                 Property damage to your work arising out of it or any part of it
                 and included in the products-completed operations hazard.

                 This exclusion does not apply if the damaged work or the
                 work out of which the damage arises was performed on your
                 behalf by a subcontractor.

           n.    Damage To Impaired Property Or Property Not Physically
                 Injured

                 Property damage to impaired property or property that has
                 not been physically injured, arising out of:

                 (1)    A defect, deficiency, inadequacy or dangerous
                        condition in your product or your work; or

                 (2)    A delay or failure by you or anyone acting on your
                        behalf to perform a contract or agreement in
                        accordance with its terms.

                 This exclusion does not apply to the loss of use of other property
                 arising out of sudden and accidental physical injury to your
                 product or your work after it has been put to its intended use.

    31.    The policy defines the relevant terms in the exclusions as follows:

           8.    “Impaired property” means tangible property, other than your
                 product or your work, that cannot be used or is less useful
                 because:

                 a.     It incorporates your product or your work that is
                        known or thought to be defective, deficient,
                        inadequate or dangerous;

                 b.     You have failed to fulfill the terms of the contract
                        or agreement;

                 if such property can be restored to use by:

                 a.     The repair, replacement, adjustment or removal
                        of your product or your work; or

                 b.     Your fulfilling the terms of the contract or
                        agreement.



                                         12
Case: 5:21-cv-00082-KKC Doc #: 1 Filed: 03/26/21 Page: 13 of 19 - Page ID#: 13




           9.    “Insured contract” means:

                        ...

                 f.    That part of any other contract or agreement
                       pertaining to your business … under which you
                       assume the tort liability of another party to pay
                       for … property damage to a third person or
                       organization. Tort liability means a liability
                       that would be imposed by law in the absence of
                       any contract or agreement.

                       ...

           16.   “Products-completed operations hazard”:

                 a.    Includes all . . . property damage occurring
                       away from premises you own or rent and
                       arising out of your product or your work except:

                       ...

                       (2)    Work that has not yet been completed
                              or abandoned. However, your work will
                              be deemed completed at the earliest of
                              the following times:

                              (a)    When all of the work called for in
                                     your contract has been completed.

                              (b)    When all of the work to be done at
                                     the job site has been completed if
                                     your contract calls for work at more
                                     than one job site.

                              (c)    When that part of the work done at
                                     the job site has been put to its
                                     intended use by any other person or
                                     organization other than another
                                     contractor or subcontractor working
                                     on the same project.

                              Work that may need service, maintenance,
                              correction, repair or replacement, but which
                              is otherwise complete, will be treated as
                              completed.

                                       13
 Case: 5:21-cv-00082-KKC Doc #: 1 Filed: 03/26/21 Page: 14 of 19 - Page ID#: 14




             21.   “Your product” means:

                   a.     Any goods or products, other than real property
                          manufactured, sold, handled, distributed or
                          disposed of by:

                          (1)    You;

                                 ...

                   b.     Containers (other than vehicles), materials, parts,
                          or equipment furnished in connection with such
                          goods or products.

                   Your product includes:

                   a.     Warranties or representations made at any time
                          with respect to the fitness, quality, durability,
                          performance or use of your product; and

                   b.     The providing of or failure to provide warnings
                          or instructions.

                          ...

             22.   “Your work” means:

                   a.     Work or operations performed by you or on your
                          behalf; and

                   b.     Materials, parts or equipment furnished in connection
                          with such work or operations.

                   Your work includes:

                   a.     Warranties or representations made at any time
                          with respect to the fitness, quality, durability,
                          performance or use of your work; and

                   b.     The providing of or failure to provide warnings
                          or instructions.

      32.    Based upon the allegations contained in the Triple Crown Complaint, and

the language and exclusions contained in the policy, Acuity has no coverage obligation

                                          14
 Case: 5:21-cv-00082-KKC Doc #: 1 Filed: 03/26/21 Page: 15 of 19 - Page ID#: 15




under the policy for any claim or damage asserted therein, nor an obligation to defend

Lowe’s or Bennett against such claims.

       33.     The Breach of Contract, Breach of Warranties, Negligent Misrepresentation

and False Advertising claims asserted against Lowe’s in the Triple Crown Complaint do

not constitute “property damage” caused by an “occurrence” as required by the policy’s

insuring agreement and/or are excluded from the coverage of the Acuity policy.

       34.     Bennett had no relationship with Triple Crown to support a claim of negligent

misrepresentation or false advertising, and no coverage under the Acuity policy exists

even if it had been responsible for that conduct.

       35.     Damages consisting of repairs or replacement to remedy Bennett’s work

are not “property damage” caused by an “occurrence” under the policy or Kentucky law

and/or are excluded from coverage under the Acuity policy.

       36.     The indemnity agreement in Bennett’s contract with Lowe’s was not an

“insured contract” as defined in the policy and was thus excluded by the contractual

liability exclusion.

       37.     Acuity has no coverage obligation because the allegations contained in the

Triple Crown Complaint do not constitute a claim for “property damage” caused by an

“occurrence”, as those terms are defined in the policy and/or because these claims are

excluded from coverage under the policy’s exclusions set forth above.

       38.     The policy also contained the following endorsement listing Lowe’s in the

Schedule of Additional Insureds, but only for certain liability, as set forth below:

               ADDITIONAL INSURED – OWNERS LESSEES OR CONTRACTORS –
               SCHEDULED PERSON OR ORGANIZATION

               This endorsement modifies insurance provided under the following:

                                             15
 Case: 5:21-cv-00082-KKC Doc #: 1 Filed: 03/26/21 Page: 16 of 19 - Page ID#: 16




             BIS-PAK BUSINESS LIABILITY AND MEDICAL EXPENSE
             COVERAGE FORM

             1.     The following is added to Who Is An Insured:

                    Any person(s) or organization(s) shown in the Schedule, but
                    only with respect to liability for … property damage… caused,
                    in whole or in part, by:

                    a.      Your acts or omissions; or

                    b.      The acts or omissions of those acting on your behalf;

                    in the performance of your ongoing operations for the
                    additional insured(s) at the location(s) designated below.

             2.     With respect to the insurance afforded to these additional
                    insureds, the following additional insureds, the following
                    additional exclusions apply:

                    This insurance does not apply to … property damage occurring
                    after:

                    a.      All work, including materials, parts or equipment
                            furnished in connection with such work, on the project
                            (other than service, maintenance or repairs) to be
                            performed by or on behalf of the additional insured(s)
                            at the location of the covered operations has been
                            completed; or

                    b.      That portion of your work out of which the injury or
                            damage arises has been put to its intended use by any
                            person or organization other than another contractor or
                            subcontractor engaged in performing operations for a
                            principal as a part of the same project.

      39.    Acuity has no coverage obligation to Lowe’s as an additional insured

because the allegations contained in the Triple Crown Complaint do not state a claim for

“property damage” caused by Bennett’s acts or omissions in the performance of its

ongoing operations for Lowe’s and/or any insurance afforded would be excluded by the

endorsement’s exclusions.



                                           16
 Case: 5:21-cv-00082-KKC Doc #: 1 Filed: 03/26/21 Page: 17 of 19 - Page ID#: 17




       40.    In addition to the foregoing provisions, Acuity pleads all other conditions,

terms, warranties, limits, definitions and exclusions of the Policy that may also be found

to be applicable and reserves the right to amend its Complaint for Declaratory Judgment

as additional or more specific information becomes available.

       41.    Kentucky law should control the interpretation of the policy.

                           DECLARATORY RELIEF SOUGHT

       42.    Acuity seeks a judgment declaring the rights and duties of Acuity relative to

an actual, present and existing controversy among Acuity and the Defendants as to

Acuity’s obligations, if any, under the policy issued to Bennett for any claims asserted in

the Triple Crown Complaint and underlying arbitration.

       43.    Acuity seeks a declaration that the claims asserted against Lowe’s in the

Triple Crown Complaint for which Lowe’s seeks indemnity and a defense do not state a

claim for “property damage” caused by an “occurrence” for which coverage is provided

under the Acuity Policy and/or are excluded from coverage under the policy.

       44.    In addition and/or in the alternative, Acuity seeks a declaration that the

policy would impose no duty to indemnify or defend Lowe’s because the indemnity

provisions of the contract between Bennett and Lowe’s are not an “insured contract” and

would thus be excluded by the contractual liability exclusion of the Acuity policy.

       45.    In addition and/or in the alternative, Acuity seeks a declaration that the

above-referenced language of the insuring agreement and exclusions in the policy would

exclude coverage for the damages claimed in the Triple Crown Complaint and underlying

arbitration proceeding against Bennett.




                                            17
 Case: 5:21-cv-00082-KKC Doc #: 1 Filed: 03/26/21 Page: 18 of 19 - Page ID#: 18




       46.    Acuity further seeks a declaration that Lowe’s is not an additional insured

under the Acuity policy for the claims asserted in the Triple Crown Complaint and/or that

coverage would be excluded for Lowe’s under the policy endorsement exclusions.

       47.    Acuity also seeks a declaration that it has no duty to defend Lowe’s in the

underlying arbitration and has no duty to indemnify Lowe’s for any damages that may be

awarded against it in the underlying arbitration.

       48.    In addition, Acuity also seeks a declaration that it has no obligation to

indemnify or defend Bennett for the claims asserted in the underlying arbitration.

       WHEREFORE, Plaintiff Acuity demands as follows:

       1.     That Defendants be required to appear and answer herein;

       2.     That this Court issue a declaration that:

              a.     Acuity is not obligated to indemnify or defend Lowe’s for the claims

                     asserted in the underlying arbitration;

              b.     Acuity is not obligated to indemnify or defend Bennett for the claims

                     asserted in the underlying arbitration;

              c.     The exclusions contained in the policy exclude coverage for the

                     damages sought in the Triple Crown Complaint and in the underlying

                     arbitration; and

              d.     Acuity has no obligation to provide any coverage to Lowe’s as an

                     additional insured under its policy for the claims asserted in the

                     underlying arbitration.

       3.     For such further legal and equitable relief as this Court deems just and

proper.



                                               18
Case: 5:21-cv-00082-KKC Doc #: 1 Filed: 03/26/21 Page: 19 of 19 - Page ID#: 19




                                   Respectfully submitted,


                                   /s/ Pamela Adams Chesnut___________
                                   PAMELA ADAMS CHESNUT
                                   JAMES M. INMAN
                                   GREEN CHESNUT & HUGHES, PLLC
                                   201 E. Main Street, Ste. 800
                                   Lexington, Kentucky 40507
                                   Tel: (859) 475-1471
                                   Fax: (859) 455-3332
                                   pchesnut@gcandh.com
                                   jinman@gcandh.om
                                   ATTORNEYS FOR PLAINTIFF
                                   ACUITY, A MUTUAL INSURANCE
                                   COMPANY




                                     19
